     Case: 1:19-cv-02583 Document #: 43 Filed: 01/27/20 Page 1 of 1 PageID #:410




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



Dale Allen Hunt, Individual                  )
dba TacoProper Company, LLC                  )      Case No. 19-cv-2583
                                             )
v.                                           )      Judge: Hon. Charles R. Norgle
                                             )
THE PARTNERSHIPS and                         )      Magistrate: Hon. Susan E. Cox
UNINCORPORATED ASSOCIATIONS                  )
IDENTIFIED ON SCHEDULE “A,”                  )
                                             )
                                             )


                             SATISFACTION OF JUDGEMENT

        Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe         Store Name                Merchant ID
       201   balidao2017               5940a69e8b9602521683d2c0



dismisses them from the suit without prejudice.

Dated this 27th Day of January 2020.         Respectfully submitted,


                                             By:      s/David Gulbransen/
                                                    David Gulbransen
                                                    Attorney of Record
                                                    Counsel for Plaintiff

                                                    David Gulbransen (#6296646)
                                                    Law Office of David Gulbransen
                                                    805 Lake Street, Suite 172
                                                    Oak Park, IL 60302
                                                    (312) 361-0825 p.
                                                    (312) 873-4377 f.
                                                    david@gulbransenlaw.com
